McCulloch, J. The statute authorizing the Board of Directors of St. Francis Levee District to enforce the collection of levee taxes in chancery courts provides that “at any time within three years after the rendition of the final decree .of the chancery court” the owner of the land proceeded against may show that the taxes on the land have been paid and have the decree set aside. Acts 1895, p. 88. The question presented in this case is "whether t’he prescribed time tuns from the date of the decree declaring the lien and condemning the land to be sold or from the final order of the court confirming the sale, made pursuant to the decree. We are clearly of the opinion that it runs from the date of decree declaring the lien. That is the final decree of the court, within the meaning of the statute, because it is the adjudication by the court that the taxes are due and unpaid. The Legislature evidently intended to give the landowner three years from that time within which to show that he had paid the taxes and that the adjudication was erroneous. The decree "declaring a lien for the taxes and ordering sale of the land was a final decree, in the sense that it was appealable, under the statute providing that appeals may be taken from final orders, judgments, etc. Cooper v. Ryan, 73 Ark. 37; Memphis L. & T. Co. v. St. Francis Levee Dist., 64 Ark. 258. The decree is final and disposes of the rights of the parties, notwithstanding there are further proceedings to be had in this case. Affirmed.